The decision of this court handed down on June 17, 1940 [ante, p. 1033], is hereby amended to read as follows: Decree of the Surrogate’s Court of Queens County, judicially settling the account of Vincenza Cacciatore, as administratrix of the estate of Rosalia Cacciatore, modified by striking from the second decretal paragraph the amount of $2,175.25, as being the balance to be distributed, and the provision permitting the administratrix to transfer to herself individually the Italian Government Bonds described in Schedule C of the account, of the value of $1,606.25; by striking out the fourth and fifth decretal paragraphs, and by providing that the objections be sustained and the accountant surcharged with the following items: (1) Balance on deposit in the Queens County Savings Bank; (2) two registered bonds totalling 75,200 Italian lire; (3) the negotiable bonds totalling 33,000 Italian lire; (4) the articles of jewelry testified to by the witness Silvio Conte; (5) the sum of $340 in cash found in the decedent’s valise on the night of her death; including accrued interest, if any, on the negotiable bonds. As thus modified, the decree, in so far as appealed *1045from, is unanimously affirmed, with costs to the appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court to enter a decree accordingly. The proof is insufficient to show a gift of the two registered bonds to Vineenza Cacciatore. The record is silent as to the value of the negotiable bonds and the jewelry, and it will be necessary for the surrogate, before entry of the decree, to take proof as to their value. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.